DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jonathan S. Abel et al., A Modal Architecture for Artificial Reverberation with Application to Room Acoustics Modeling, 137 Conv. Audio Eng’g Soc’y (presented October 9–12, 2014, Los Angeles, USA) (“Abel”); Joice G. Philip and Trapti Jain, Estimation of Modal Parameters of Low Frequency Oscillations in Power System Using Hankels Total Least Square Method, 2018 IEEE Innovative Smart Grid Technologies—Asia (presented May 22–25, 2018, Singapore) (“Philip”) and Liqun Lin et al., Modal Parameter Identification Based on Singular Value Decomposition and Backward Prediction, 2010, 8th IEEE Int’l Conf. on Control and Automation (presented June 9–11, 2010, Xiamen, China) (“Lin”).
Claim 1 is drawn to “a method of obtaining parameters of a modal filter.” The following table illustrates the correspondence between the claimed method and the Abel reference.
Claim 1
The Abel Reference
“1. A method of obtaining parameters of a modal filter, comprising:
The Abel reference describes a method for deriving parameters of a modal reverberation filter. Abel at Abs., § 1.
“identifying an impulse response for a target acoustic space or resonating object;
Abel similarly captures an impulse response h(t) of a room. Id. at § 3.1.
“forming one or more Hankel matrices using samples of the identified impulse response samples; and
“using the one or more Hankel matrices to identify the parameters of the modal filter,
Abel decomposes the measured impulse response into a number of resonances, or modes. Id. at § 3.1. The modes are expressed with frequency, amplitude and damping parameters. Id. at § 3.
Unlike the claimed method, Abel does not use Hankel matrices in the modal decomposition process. Instead, Abel identifies spectral peaks in a spectrogram of the room impulse response and then estimates damping and amplitudes through various functions. Id. at § 3.1.
“wherein the modal filter is configured to be applied to an input audio signal so as to produce an output audio signal.”
Abel uses the mode parameters to implement a modal reverberation filter. Id. at Abs., section 3.

Table 1
The foregoing table shows that the Abel reference, like the claimed method, generates parameters for a modal filter. Abel differs from the claimed method because it does not employ Hankel matrices in the generation of modal filter parameters. This is not a patentable difference.
The Philip and Lin references both describe the use of Hankel matrices to modally decompose a measured impulse response. Philip uses a Hankels total least square (HTLS) method to determine modal parameters in a power system. Hankels at Abs., § II. Lin uses a Hankels singular value decomposition (HSVD) method to determine modal parameters, in general. Lin at § II(A). Despite not being used in designing a reverberation filter, one of ordinary skill in the art would have considered Philip and Lin to be relevant to Abel because they all address the problem of modal decomposition. The Philip and Lin references both form Hankel matrices from measured impulse responses. Philip at § II; Lin at § II(A). Both references additionally decompose the Hankel matrices using SVD. Philip at § II; Lin at § II(A). Lin uses a neural network to compute the SVD values. Lin at § II(C). Philip further suggests applying a total least square method and eigenvalues to generate frequency, attenuation, amplitude and damping parameters. Philip at § II. Accordingly, it would have been obvious for one of ordinary skill in the art to generate Abel’s modal reverberation filter parameters using Hankel matrices and the various decomposition techniques described in the Philip and Lin references. For the foregoing reasons, the combination of the Abel and the Lin/Philip references makes obvious all limitations of the claim.
Summary
Claim 1 is rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Issues Under 35 U.S.C. § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2–4 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
Claims 2–4 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Each of claims 2–4 depend on claim 1 and add broad functional language. The claims require adjusting modal weights of a modal filter to achieve a particular effect or result or based on a particular measurement and design characteristic. Claim 2 recites:
“wherein modal weights of the modal filter are adjusted so as to simulate the effects of moving sources and listeners, including the resulting Doppler shifts, direct path arrival direction filtering, and reverberant soundfield spatial content processing.”
Claim 3 recites:
“wherein modal weights of the modal filter are adjusted so as to be specialized to loudspeaker or headphone headphone listening environments.”
Claim 4 recites:
“wherein modal weights of the modal filter are adjusted based on measurement and design of the modal spatial content of a room, particularly using a so-called A-format mic.”
This Application incorporates information from a large number of related applications. However, the Examiner cannot find, and Applicant has not identified, any disclosure in that large collection to support the limitations of claims 2–4. Though a few of the incorporated documents briefly describe potentially related concepts1, the only support for claims 2–4 comes from the claims themselves.
Without more disclosure, one of ordinary skill in the art at the time of filing would not have reasonably believed that the inventor was in possession of the broad functional recitations found in claims 2–4. The claims are the only support for the broad recitations. However, the technology claimed includes highly sophisticated filter designs that require detailed teachings. The functional results involved also go beyond the disclosed initial design of a modal filter and go to the adjustment of modal weights, or scale factors, to create new effects or to match a particular situation. None of these topics are reasonably addressed in the four corners of the Specification, including all properly incorporated documents. Claims 2–4 claim a functional result without a supporting disclosure that describes any means for achieving those results. For the foregoing reasons, claims 2–4 are rejected as lacking written description support.
Double Patenting
Basis for Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Obviousness-Type Double Patenting Rejection
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 11,087,733. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is drawn to “a method of obtaining parameters of a modal filter.” The table below illustrates the correspondence between claim 1 of this Application and claim 1 of the 11,087,733 (‘733) Patent.
This Application
The ‘733 Patent
“1. A method of obtaining parameters of a modal filter, comprising:
“1. A method of obtaining parameters of a modal filter, comprising:
“identifying an impulse response for a target acoustic space or resonating object;
“identifying an impulse response for a target acoustic space or resonating object, the impulse response having first and second different sets of samples;
“forming one or more Hankel matrices using samples of the identified impulse response samples; and
“forming Hankel matrices using the identified impulse response, wherein forming includes forming a first Hankel matrix using only the first set of samples of the impulse response and forming a second Hankel matrix using only the second set of samples of the impulse response; and
“using the one or more Hankel matrices to identify the parameters of the modal filter,
“using the Hankel matrices, including the formed first and second Hankel matrices, to identify the parameters of the modal filter,
“wherein the modal filter is configured to be applied to an input audio signal so as to produce an output audio signal.”
“wherein the modal filter is configured to be applied to an input audio signal so as to produce an output audio signal.

Table 2
The table above plainly shows that the claims are similar, though not identical. The table further shows that the claims differ because the ‘733 Patent’s claim 1 includes additional limitations, narrowing the scope of the claim. Accordingly, the two claims are not patentably distinct in a one-way test between the parent patent and this Application, which is a later-filed child.
Objections
Claim 1 does not end with a period ‘.’, but with a comma ‘,’. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/27/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 15/796,327 at ¶ 33, for example, states: “In another embodiment of the invention, complex input and/or output gains are identified with source and/or listener positions within an acoustic space or resonant object. In an additional embodiment, multiple source signals are scaled and summed to form mode filter inputs, and multiple listener signals are formed by summing scaled mode filter outputs using mode scaling factors specific to each listener and mode. In a related embodiment, source and listener movement is interactively simulated by adjusting possibly complex scale factors at the inputs and outputs of the mode filters.”